WDINC (Rev. 5/2020) Agreed Order

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA
Criminal Case No. 0419 3:16CR00239-001

V.

Thomas Anthony Williams
Defendant

AGREED ORDER AND JUDGMENT
TO REVOKE SUPERVISED RELEASE

Upon petition of the U.S. Probation Office, joined herein by the United States and the
defendant, to revoke the supervised release of defendant Thomas Anthony Williams and for good

cause shown therein, and also based on agreement of the parties as set forth herein:

AGREEMENT OF UNITED STATES AND DEFENDANT
The defendant agrees and stipulates that he/she has violated the terms and conditions of
supervised release in the following respects:

1. FAILURE TO NOTIFY OF ADDRESS CHANGE (Date violation concluded: 1/13/2020),
The defendant has violated the condition of supervision that states, "The defendant shall
live at a place approved by the probation officer. The probation officer shall be notified in
advance of any change in living arrangements (such as location and the people with whom
the defendant lives)," in that, on Monday, 01/13/2020, U.S. Probation Officer was advised
that the defendant left the approved residence of 7138 Winding Cedar Trail, #106 in
Charlotte, NC approximately three (3) weeks prior. The defendant has failed to make his
whereabouts known, having absconded federal supervision. (Grade C)

2. DRUG/ALCOHOL USE (Date violation concluded: 12/18/2019).

1
Case 3:16-cr-00239-FDW-DCK Document 76 Filed 06/25/20 Page 1 of 6

 
WDINC (Rev. 5/2020) Agreed Order

The defendant has violated the condition of supervision that states, "The defendant shall
refrain from excessive use of alcohol and shall not unlawfully purchase, possess, use,
distribute or administer any narcotic or controlled substance or any psychoactive
substances (including, but not limited to, synthetic marijuana, bath salts) that impair a
person’s physical or mental functioning, whether or not intended for human consumption,
or any paraphernalia related to such substances, except as duly prescribed by a licensed
medical practitioner," in that, the defendant tested positive for Cocaine on 12/6/2019, and,
on 12/18/2019, he tested positive for Cocaine and Marijuana; he admitted to illegal drug
use on both instances. (Grade C)

3. FAILURE TO COMPLY WITH DRUG TESTING/TREATMENT REQUIREMENTS
(Date violation concluded: 1/17/2020).
The defendant has violated the condition of supervision that states, "The defendant shall
participate in a program of testing for substance abuse if directed to do so by the probation
officer. The defendant shall refrain from obstructing or attempting to obstruct or tamper,
in any fashion, with the efficiency and accuracy of the testing. If warranted, the defendant
shall participate in a substance abuse treatment program and follow the rules and
regulations of that program. The probation officer will supervise the defendant’s
participation in the program (including, but not limited to, provider, location, modality,
duration, intensity) (unless omitted by the Court)," in that, the defendant failed to attend a
scheduled substance abuse assessment for substance abuse intensive outpatient treatment
at McLeod Addictive Disease Center in Charlotte, NC, on Wednesday 12/18/2019 and

again on Monday 12/23/2019. In addition, the defendant failed to report for drug screening

2
Case 3:16-cr-00239-FDW-DCK Document 76 Filed 06/25/20 Page 2 of 6

 
WD/NC (Rev. 5/2020) Agreed Order

as scheduled via the Code-A-Phone random drug testing program on the following dates:

12/09/2019, 12/12/2019, 12/26/2019, 01/07/2020 and 01/17/2020. (Grade C)

4. FAILURE TO SUBMIT/RESIDE AT OXFORD HOUSE (Date violation concluded:

12/13/2019).

The defendant has violated the condition of supervision that states, "The defendant shall

submit/reside at The Oxford House located at 7140 Idlewild Rd. The defendant shall abide

by all rules and regulations established by the facility until released. The defendant shall
report to the U.S. Probation Officer in person twice a week,” in that, on or about

12/13/2019, the defendant left the Oxford House and failed to return. On 12/16/2019,

USPO was notified by the Oxford House president that the defendant did not pay anything

as agreed, did not obtain employment or follow the job leads they gave him, and because

of suspected alcohol and drug use, he was voted out of the Oxford House program on

12/15/2019 for jeopardizing other participants’ sobriety and safety. (Grade C)

The parties stipulate, pursuant to Chapter 7 Policy Statements, U.S. Sentencing Guidelines,
that the defendant’s violations are a maximum Grade C and that the defendant has a Criminal
History Category of IV.

The parties stipulate, based on U.S.S.G. §7B1.4, that the Guidelines range of imprisonment
for a Grade C violation and a Criminal History Category of IV is a term of imprisonment from six
(6) to twelve (12) months.

The parties agree, pursuant to Rules 11(c)(1)(C) and 32.1, Federal Rules of Criminal
Procedure, that the Court should revoke supervised release and order the defendant to be
imprisoned for a period of ELEVEN (11) months, with no additional term of supervised release

to follow. If the Court rejects this sentencing agreement, the defendant has the right to withdraw

3
Case 3:16-cr-00239-FDW-DCK Document 76 Filed 06/25/20 Page 3 of 6

 
WD/NC (Rev. 5/2020) Agreed Order

from this Agreed Order and have an evidentiary hearing on the petition for revocation of
supervised release.
DEFENDANT’S ACKNOWLEDGMENT AND WAIVER

The defendant acknowledges that he/she is admitting the violations of supervised release
because he/she did, in fact, violate the conditions of supervised release set forth above.

The defendant acknowledges that he/she has had an opportunity 1) to review the written
notice of the alleged violations of supervised release and 2) to review the evidence against him/her
related to those alleged violations.

The defendant further acknowledges that he/she is aware of the following rights and is
knowingly waiving these rights in exchange for the agreed sentence:

1) The opportunity to appear personally, present evidence, and question adverse witnesses

at a revocation hearing; and

2) The opportunity to make a statement personally to the Court in mitigation of sentence

and to present mitigating evidence to the Court.

If the Court accepts the agreed sentence, the defendant knowingly waives the right to
contest the revocation of supervised release and the defendant’s sentence in any appeal or post-
conviction action. Claims of (1) ineffective assistance of counsel and (2) prosecutorial

misconduct, and those claims only, are exempt from this waiver.

4
Case 3:16-cr-00239-FDW-DCK Document 76 Filed 06/25/20 Page 4 of 6

 
WDINC (Rev. 5/2020) Agreed Order

APPROVED

one

Thomas Anthony Williams
Defendant

KL fol
_Jpitétson Moors Christopher Hess

Attorney for Defendant Assistant United States Attorney

Boo eh Ze Ye

Brian Hopkins Jackie Anderson
Supervisory U.S. Probation Officer Mental Health Treatment Specialist

 

6
Case 3:16-cr-00239-FDW-DCK Document 76 Filed 06/25/20 Page 5 of 6

 
WD/NC (Rev. 5/2020) Agreed Order

AGREED SENTENCE
Upon agreement of the parties as set forth above, it is hereby ORDERED that the
previously imposed period of supervised release is REVOKED.
It is further ORDERED that the defendant Thomas Anthony Williams be and is hereby
_ SENTENCED to a term of imprisonment of ELEVEN (11) months on Counts 1s, 2s, 4s and 5s of
the superseding indictment, all such terms of imprisonment to be served concurrently. No
additional period of supervised release is imposed to follow defendant’s release from
imprisonment.
It is further ORDERED that any restitution order, fine, and special assessment imposed in
the original Judgment in a Criminal Case are hereby reimposed and are to be paid in full

immediately.

So ORDERED and ADJUDGED, this theZ? we, of pute 2020

 

_Ffank D. Whitney
U.S. District Court Judge

5
Case 3:16-cr-00239-FDW-DCK Document 76 Filed 06/25/20 Page 6 of 6

 
